EXHIBIT B

Case 1:20-cv-00087-CCE-JEP Document 17-2 Filed 05/21/20 Page 1 of 2
      

EEOC Form 161 (11/6) U.S. EQual EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND Noticté or Ricnrs

 

rete et este ratg

 

Yo: Jason J. Lecasale Ro Boe aie: Diice
247 Mainiine Station Drive ayatteville Street, S
Morrisville, NG 27660 Ratelgh, NC 27601 ere
fiers On behalf of person(s) agariaved witosa fdentity ts
CONFIDENTIAL (28 CER S1G01. 7(a)} 5
EEOC Charge No, “4 EEOC Represehlative Teleptiona No,
Jan L, Mitchell,
433-2020-01324 — Intake Supervisor (919) 856-4746

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
[7] — The facts stieged in the charge fail to state 2 claim under any of the statules enforced by the EEOG.

a
eS
CJ

(x7 the EEOG issues the following detennination; Based upon Its investigation, the EEOC Is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act,
The Respondent employs less than the raquired number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; In other words, yo! it Hy
discrimination te fle your charge més, you waited too long afler the date(s) of tha allagad

The EEOC has adopted the findings of the state or local fair amployment practices agency that investigated this charge.

Other (Griefly state)

+ NOTICE OF SUIT RIGHTS ~
(See the additional information attached to this form.)
Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age.
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue thal we will send you,
You may file a lawsuit against the respondent(s) under federal jaw based on this charge in federal or state court, Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice, of your right to sue based on this charge will be
Jost. (The time limit for filing suit based on a claim under state law may be different)

Equal Pay Act (EPA): EPA suits must be fifed in federal or state court wilhin 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years’
before you file suit may not be collectible,

 

n behalf of the Commission

  

7, 2\. 202

 

 
 

Enclosirests) GioneeM Colouan 4 (Baie Moe)

Acting District Director

Neera Skurky, Counsel Janet Lennon, Esq.

DUKE UNIVERSITY 123 West Main St.
705 Broad Street Suite 310
Box 90496 ; Durham, NG 27701
Durham, NC 27705

 

 

eS

mo Se eral Te
Te eee
Si

 

“eaidighdee oa

ioe

   

                
                                    

  

Ip fete pat deal TT

 
